 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    ELIZABETH K. CARLEY, a.k.a.                      Case No. 2:14-cv-02097-JCM-BNW
      MELISSA ARIAS,
12                                                     ORDER
                         Petitioner,
13
             v.
14
      JO GENTRY, et al.,
15
                         Respondents.
16

17

18          Respondents have filed a motion to dismiss (ECF No. 65). The Federal Public Defender

19   has filed an appointment request (ECF No. 66) and a motion for extension of time (ECF No. 67).

20   Petitioner herself has filed a motion for enlargement of time (ECF No. 68). The court finds good

21   cause to grant the enlargement motions.

22          IT THEREFORE IS ORDERED that the motion for extension of time (ECF No. 67) and

23   the motion for enlargement of time (ECF No. 68) are GRANTED. Petitioner need not respond to

24   respondents' motion to dismiss (ECF No. 65) until further order of the court.

25          DATED: March 12, 2020.
26                                                               ______________________________
                                                                 JAMES C. MAHAN
27                                                               United States District Judge
28
                                                      1
